

117 HR 632 IH: Maritime Lien Reform Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 632IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide limitations on maritime liens on fishing permits, and for other purposes.1.Short titleThis Act may be cited as the Maritime Lien Reform Act of 2021.2.Limitation on maritime liens on fishing permit and permit description(a)In generalSubchapter I of chapter 313 of title 46, United States Code, is amended by adding at the end the following:31310.Limitation on maritime liens on fishing permit and permit description(a)In generalThis chapter—(1)does not establish a maritime lien on a permit that—(A)authorizes a person or use of a vessel to engage in fishing; and(B)is issued under State or Federal law; and(2)does not authorize any civil action to enforce a maritime lien on such a permit.(b)Treatment of fishing permitsA fishing permit—(1)is governed solely by the State or Federal law under which it was issued; and(2)is not included in the whole of a vessel or as an appurtenance or intangible of a vessel for any purpose.(c)Limitation on statutory constructionNothing in subsections (a) and (b) shall be construed as imposing any limitation upon the authority of the Secretary of Commerce to modify, suspend, revoke, or sanction any Federal fishery permit issued by the Secretary of Commerce or to bring a civil action to enforce such modification, suspension, revocation, or sanction..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 31309 the following:31310. Limitation on maritime liens on fishing permit and permit description..